Citation Nr: 9927515	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-14 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently rated a 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel



INTRODUCTION

The veteran's active military service extended from December 
1974 to December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  That rating decision confirmed 
and continued a 20 percent rating for postoperative right 
knee injury with chondromalacia, in effect since January 
1980, and a 20 percent rating for chondromalacia of the left 
knee, in effect since September 1989.

The veteran has written the Board five times in 1999, in 
January, February, March, June and September.  In January, he 
submitted a record of private medical treatment and in 
September 1999, the results of a March 1999 VA compensation 
and pension examination were added to the claims file.  
Because no waiver of RO adjudication was received with this 
evidence, the case must be remanded to the RO for its initial 
consideration.  Included in these letters were complaints 
about the medical treatment he had received from VA.  With 
regard to these complaints, the Board merely notes that its 
jurisdiction is limited to deciding questions and appeals of 
matters which, under federal veterans laws, is subject to a 
decision by the Secretary of VA.  38 U.S.C.A. § 7104(a) (West 
1991 & Supp. 1999).  The Board's appellate jurisdiction 
extends to questions of eligibility for hospitalization, 
outpatient treatment, and for other benefits administered by 
the Veterans Health Administration.  Medical determinations, 
such as determinations of the need for and appropriateness of 
specific types of medical care and treatment for an 
individual, are not adjudicative matters and are beyond the 
Board's jurisdiction.  38 C.F.R. § 20.101(a), (b) (1998).


REMAND

The veteran was originally service-connected for 
chondromalacia of the right and left knees in an August 1978 
rating decision which noted that he had received treatment 
for knee pain during service.  He was thereafter diagnosed 
with chondromalacia on VA examination.  He reinjured his 
right knee in 1979 and had surgery to include a lateral 
release and medial meniscectomy with excision of loose 
bodies.  In an April 1981 rating decision, his disability was 
expanded to include postoperative residuals of this surgery.  
In October 1997, he filed a claim for increased ratings for 
his knee.

The veteran's claim for an increased rating for his service-
connected knee disorders is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented a claim which is plausible.  His assertion that 
his service-connected disabilities are more severe than 
currently evaluated is plausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).

In January 1999, the veteran submitted to the Board a private 
treatment record, also dated in January 1999, showing 
treatment for pain in his right knee.  In September 1999, the 
results of a recent VA compensation and pension examination 
conducted in March 1999 were added to the claims file.  Since 
no waiver of consideration of the additional evidence by the 
RO has been received, it must be referred to the RO for 
review and preparation of a Supplemental Statement of the 
Case.  See 38 C.F.R. § 20.1304(c) (1998).  The veteran also 
indicated in his most recent correspondence with the Board 
that he had surgery on his right knee at the VA Hospital in 
Little Rock in August 1999.  The records of this surgery have 
not been associated with the claims file.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim, this case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should, with the assistance of 
the veteran, obtain a list containing the 
dates and places of all private and VA 
medical and/or hospital treatment not 
already associated with the claims file 
related to his service-connected knee 
disabilities. 

2.  Upon receipt of a satisfactory 
response, the RO should obtain from the 
veteran a properly executed authorization 
for the release of private medical 
records, if any.  The RO should then seek 
to obtain copies of all relevant VA 
records, specifically those involving 
hospitalizations and outpatient treatment 
for the veteran's service-connected knee 
disabilities.  The Board is particularly 
interested in records of his right knee 
surgery performed at the VA Medical 
Center in Little Rock in August 1999.

3.  The RO should readjudicate the issues 
of entitlement to increased ratings for 
the veteran's service-connected knee 
disorders, taking into consideration all 
additional evidence received into the 
record.  In rating the veteran's 
disabilities, the RO should give full 
consideration to any functional 
limitation in accordance with the Court's 
holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995) and 38 C.F.R. § 4.40 (1998) 
(functional loss may be due to pain, 
supported by adequate pathology).  The RO 
should also consider whether a separate 
rating would be appropriate under 
VAOPGCPREC 23-97 (July 1, 1997) (a 
veteran rated under Diagnostic Code 5257 
who has arthritis of a joint may also be 
entitled to a separate rating for 
limitation of motion under Diagnostic 
Code 5003 if there is additional 
disability due to limitation of motion).

4.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

If any issue on appeal remains denied, a Supplemental 
Statement of the Case should be provided to the appellant and 
his representative.  After the appellant and his 
representative have had an adequate opportunity to respond, 
the appeal should be returned to the Board for appellate 
review.  No action is required by the appellant until he 
receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


